                                                       USDC SDNY
UNITED STATES DISTRICT COURT                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                          ELECTRONICALLY FILED
PARAGON INSURANCE HOLDINGS, LLC,                       DOC #: _________________
                                                       DATE FILED: _12/5/2019_____
                            Petitioner,

              -against-
                                                               19 Civ. 7238 (AT)
ALLIED WORLD INSURANCE COMPANY,
                                                                    ORDER
                        Respondent.
ANALISA TORRES, District Judge:

     The final pretrial conference scheduled for December 11, 2019, at 1:00 p.m. is
RESCHEDULED to December 11, 2019, at 2:30 p.m.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York
